Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Bernstein on February 17, 2022.
The application has been amended as follows: 
In claim 10, the term “ml” has been replaced with “milliliters” in said claim. 
In claim 12, the phrase “, wherein the reaction temperature does not exceed 200 °C” has been added after the term “components” and before the period at the end of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-15 are allowed. The process in claim 1 is novel because an STN chemical reaction and classification search of the prior art did not reveal any applicable references.  
The closest prior art is found in WO 2017140183, which describes a similar process as claimed. The differences found between the instant process and those described in the ‘183 publication are 1) the use of Applicant’s benz[d]imidazole versus a deuterated derivative of benz[d]imidazole in the reference; and 2) Applicant’s 8-hydroxyquinoline. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUSANNA MOORE/Primary Examiner, Art Unit 1624